Citation Nr: 1727953	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1970 to July 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This case was previously remanded by the Board in May 2015.  In May 2015, the Board reopened entitlement to service connection for PTSD and remanded the claim on the merits.  The Board also remanded entitlement to service connection for alcohol abuse syndrome, to include as secondary to PTSD, entitlement to service connection for hypertension, to include as secondary to PTSD, and entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, for further development.  PTSD was subsequently granted in a July 2015 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for PTSD.  Accordingly, this decision is limited to the issues set forth on the title page.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not objectively demonstrate that the Veteran has a current diagnosis of alcohol abuse. 

2.  The evidence of record does not objectively demonstrate that the Veteran has a current diagnosis of hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcohol abuse, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 105, 1110, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.1(n), 3.102, 3.301(c), 3.303, 3.310 (2016).

2.  The criteria for service connection for hypertension, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the claimant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303(a).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection may be granted for a disability that is proximately due to, or aggravated (which is to say, permanently worsened beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310 (a), (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the evidence of record does not contain any evidence of a chronic disability of alcohol abuse or a diagnosis of hypertension at any time proximate to, or during, the pendency of the claims. 

With regard to Veteran's alcohol abuse claim, VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2015); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2016).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105 (a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97.

A veteran may receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1110 does  not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen, 237 F.3d 1368 at 1375.

However, the Veteran's medical records dated prior to the claim and during the pendency of the claim do not reflect alcohol abuse.  In this regard, although not proximate to the claim, received by VA in July 2010, a November 1998 private medical record noted the Veteran drank about six beers per week and the medical provider authoring the record noted that such certainly did not sound like the Veteran was a heavy drinker.  Additionally, a March 2004 VA treatment record noted occasional ethanol (ETOH) use.  See Romanowsky, 26 Vet. App. at 294.

During the pendency of the claim for alcohol abuse, other records include Vet Center records, dated in August 2010, which stated that after military service the Veteran reported drinking two to four times per week with six to eight drinks but that his drinking did not cause any problems.  Another August 2010 Vet Center record found the Veteran did not have alcohol abuse, as he had a couple drinks of beer two times per week, and never drank at home.  

VA treatment records also do not indicate the Veteran has been diagnosed with alcohol abuse.  Such include an August 2011 VA treatment record which noted the Veteran had no history of ethanol (ETOH) use and that the Veteran had three or four beers, three times, although whether the characterization of such referred to three times a week, a month, or any another period was not explicitly noted.  A September 2011 VA treatment record noted the Veteran had alcoholic drink consumption of two to four times a month during the past year.  The Veteran also reported he did not get "blitzed" and his level of drinking did not cause problems in family or other aspects of his life.  A September 2011 VA treatment record found no abuse/dependence diagnoses and no further treatment or monitoring for alcohol use was recommended.  In an October 2011 VA treatment record, the Veteran reported he had five to six drinks a week when out but denied any current or past problems associated with drinking, and noted that he did not drink when he was working at his bar.

Other medical records include a January 2013 VA treatment record, which stated the Veteran had no tobacco or alcohol use.  A July 2013 VA treatment record noted no tobacco or alcohol use, while a September 2013 record noted alcohol use but did not characterize such further.  A November 2013 VA treatment record noted occasional ETOH use.  In a December 2013 VA treatment record, the Veteran reported that he started drinking alcohol at about the age of 17 and after the military in his 20s he began using alcohol more, and his highest use was a case a day.  However, he also reported that approximately 16 to 17 years ago he quit and stated he currently only drinks beer on occasion and will never have more than about three per week.  In December 2013, the Veteran reported he had an alcoholic drink monthly or less during the past year, with one, two or three drinks and did not have six or more drinks on any occasion in the past year.  

In January 2015, the Veteran reported he had an alcoholic drink monthly or less during the past year, with three or four drinks and did not have six or more drinks on any occasion in the past year.  A February 2015 VA treatment record documented minimal ETOH use of one to two beers a month.  In a March 2015 VA treatment record, the Veteran reported a current alcohol history of two drinks per week.  A May 2015 VA treatment record noted, in part, that the Veteran's social history was negative for tobacco and alcohol.  

The Veteran has also been afforded two VA examinations which addressed his claim of alcohol abuse.  A January 2011 VA PTSD examiner did not endorse a diagnosis of alcohol abuse and stated the Veteran did not meet criteria for alcohol abuse.  The January 2011 examiner reported the Veteran denied knowledge that alcohol abuse was part of his recent claim.  The June 2015 PTSD disability benefit questionnaire examiner opined the Veteran was not diagnosed with alcohol use disorder per the Veteran's self-report during the interview, review of mental health records, and present psychological testing results.  During the June 2015 PTSD disability benefit questionnaire, the Veteran reported, in pertinent part, that he did not use alcohol now but he drank for a while but lost interest in that.  He denied that alcohol was ever a problem for him and reported that when he was young, right after he got out of service, he drank with the big dogs, but it never caused him any trouble.  He further stated that he liked waking up to a good head.

With regard to hypertension, the medical records associated with the claims file do not indicate a diagnosis of, or treatment for, hypertension.  The Diagnostic Code for hypertension provides criteria for both a diagnosis of hypertension and ratings for hypertension.  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 (2016).

Although not proximate to the claim for hypertension, received by VA in July 2010, at first glance, a March 2004 VA treatment record appeared to note history of hypertension; however, reading the sentence in the entirety notes the Veteran denied a number of conditions including a history of hypertension.  See Romanowsky, 26 Vet. App. at 294.  In a May 2009 VA treatment record, the Veteran denied any edema, history of heart murmurs or hypertension; however, it was noted the Veteran did have an elevated blood pressure when he was seen for his wrist.  Nonetheless, the May 2009 VA treatment record did not endorse a diagnosis of hypertension.  A June 2009 VA treatment record reported the Veteran had two elevated blood pressure readings during the visit and thus was instructed on the use of a blood pressure monitor, and one was ordered for him so he could monitor at home and call if readings were consistently above 140/90.  However, the record does not reflect the Veteran reported any elevated readings in order to seek additional treatment.  Moreover, as noted above, for VA purposes, the definition of hypertension is based on readings taken two or more times on at least three different days, which was not demonstrated in the June 2009 VA treatment record.  January 2012 and November 2013 VA treatment records indicated, in part, "HTN - Yes".  In this regard the Board notes that HTN is a common abbreviation of hypertension; however, the January 2012 and November 2013 VA treatment records provided blood pressure reading of 113/85 and 118/78, respectively, which are not indicative of elevated blood pressure.  In a December 2013 VA treatment record, the Veteran denied hypertension among other vascular disabilities.

In addition, a January 2011 PTSD examination report and January 2011 hypertension examination report, which both addressed the Veteran's hypertension claim, are of record.  Thereafter, the Veteran was afforded another examination for hypertension in June 2015 in the form of a hypertension disability benefits questionnaire.  Neither the January 2011 nor June 2015 examiner endorsed a diagnosis of hypertension.  The January 2011 hypertension examiner and June 2015 disability benefit questionnaire affirmatively found no diagnosis was appropriate based upon examination findings including three blood pressure readings.  The January 2011 hypertension examiner reported the Veteran did not know when he was diagnosed with hypertension, that he took Terazosin for his prostate, and that he had been told that the pill was also for hypertension.  The January 2011 VA examiner reported that the Veteran further stated he had not been told he had hypertension, but also stated his blood pressure was a little higher when he went to the doctor, maybe from nerves.  He indicated that he had a monitor at home with which he checked his blood pressure.  He recalled a blood pressure reading of about 148/72.  However, such equates to essentially normal blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The June 2015 VA examiner stated, in part, that Veteran reported he was not diagnosed with hypertension nor was he on treatment for hypertension.  The June 2015 VA examiner stated the Veteran's medical records did not include a diagnosis and treatment for hypertension at this time or in the military.

As noted above, the evidence of record includes subjective complaints of elevated blood pressure readings and use of alcohol.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported elevated blood pressure readings or use of alcohol.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge as to his consumption of alcohol or the results from monitoring his blood pressure.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis of hypertension or chronic alcohol abuse.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the January 2011 and June 2015 VA examiners have medical training and knowledge and did not provide a diagnosis of hypertension or alcohol abuse, even with consideration of the entire evidence of record.  Similarly, the Veteran's medical records also do not contain a diagnosis related to either claim with consideration of the Veteran's description of each circumstance.

Furthermore, the Veteran is not competent to report what was told by a physician to include that his prostate medication was also prescribed for hypertension.  To the extent the Veteran proffers this information as treatment for hypertension and a diagnosis thereof, the Board finds that a layperson's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, even if a physician may have told the Veteran that his prostate medication was also prescribed for hypertension, the January 2011 hypertension examination report and June 2015 VA hypertension disability benefit questionnaire both report demonstrate otherwise.

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a diagnosis related to hypertension or alcohol abuse.  As such, service connection for a hypertension or alcohol abuse is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary service connection claim element of a present disability with respect to hypertension or alcohol abuse, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claims for service connection for hypertension or alcohol abuse, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for hypertension or alcohol abuse.


ORDER

Entitlement to service connection for alcohol abuse, to include as secondary to PTSD, is denied.

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied. 


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran seeks service connection for erectile dysfunction and claims that the disorder is caused or aggravated by his service-connected PTSD.  Pursuant to the May 2015 Board remand, the Veteran was afforded a VA examination with respect to this claim in June 2015.  However, the Board finds the June 2015 VA examination report is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the June 2015 VA examiner opined that the Veteran's condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The June 2015 VA examiner provided a rationale which stated the Veteran testified that his erectile dysfunction preceded his diagnosis of PTSD, that VA criteria requires that aggravation of a disease be based on objective evidence, and that neither the Veteran's statement nor his medical records support his erectile dysfunction was aggravated by his PTSD.  However, the June 2015 VA examiner did not provide a specific opinion as to whether it was at least as likely as not that the Veteran's erectile dysfunction was caused by, or aggravated by his service-connected PTSD.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Furthermore, within the rationale provided, the June 2015 examiner did not specifically identify a factual predicate in the record that the Board can consider and weigh in evaluation on the claim on the basis of aggravation.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); 

Moreover, with respect to the June 2015 opinion provided as to service connection on a direct incurrence basis, the June 2015 VA examiner appears to have not adequately reviewed the record.  The examiner noted the Veteran was diagnosed with erectile dysfunction in 2010 and documented that the Veteran reported that he was diagnosed with erectile dysfunction three to four years ago, with PTSD diagnosed approximately one to two years ago, in approximately December 2013.  However, the June 2015 VA did not address other evidence that these disabilities may have onset earlier than reported by the Veteran.  In this regard, a November 1998 private medical records reflected the Veteran complained about erectile dysfunction and a September 2010 Vet Center record reflected a diagnosis of PTSD.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Thus, the June 2015 opinion does not adequately address all medical questions at issue with respect to this claim, as directed by the May 2015 Board remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Therefore, a remand is needed in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an examiner other than the June 2015 VA examiner for an addendum opinion.  The entire claims file should be made available for review, to include a complete copy of this remand.  

Upon review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by, or aggravated (i.e., made chronically worse) by the his service-connected PTSD.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


